 NATIONAL FOUNDRY COMPANY OF NEW YORK, INC.357that the ITU's compliance status prevented it from dealing effec-tively with the Employer.However, the Petitioneralsotestified thatheknew in January 1954 that the ITU was barred from using theBoard'sprocesses.knew that he could not personally petition the Board if he were amember of the ITU. He also admitted that he "very possibly mighthave" made the statement, perhaps in March, that "according to theTaft-Hartley Act, 51 percent of the employees in a particular unitare supposed to be the bargaining agent and as such he was of theopinion that ITU should rightfully be the bargaining agent."Vomacka testified that he wanted the ITU even though he knew itcould not utilize the processes of the Board.He further testified thathe "believes the group [supporting the decertification petition] hasthe majority, if we feel we want to go into the ITU, I can't see anyother way"; that if the Union Were decertified it was the group'sthought that they still would like to be members of the ITU. In ad-dition, Vomacka admitted that approximately 2 days before the hear-ing (April 16, 1954), which was after the decertification petition hadbeen filed, he told employee Saum, who had remained loyal to theUnion, "I think if you Would come along with us and get into ourmembership with us, try to get into the ITU, this would all be overwith."Under all the above circumstances, we are convinced that the Peti-tioner was, in fact, acting on behalf of the representatives of the ITU,a noncomplying labor organization, when he filed the petition herein.Therefore, we shall grant the Union's motion to dismiss the decerti-fication petition)[The Board dismissed the petition.2]1SeeBcrnson Silk Mills,Inc.,106 NLRB 826.The Union herein is also out of compliance with the filing requirements.of the ActWenote, therefore,that our dismissal of the instant decertification petition is`not tantamountto a recertification of this noncomplying Union.NATIONAL FOUNDRYCOMPANY OF NEW YORK, INC.andUNITED STEEL-WORKERSOF AMERICA,CIO,PETITIONER.CaseNo. 2-RC-6420.July23,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Louis A. Schneider,hearing officer.The hearing officer's rulings made at the hearing arefreefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.109 NLRB No. 66. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9-(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner, United Steelworkers of America, CIO, herein calledthe CIO, seeks to represent all the production and maintenance em-ployees at the Employer's Brooklyn, New York, plant. Intervenor,Local 142, Distillery, Rectifying andWine Workers InternationalUnion of America, AFL, seeks to represent the same group of em-ployees.The National Foundry Independent Union, herein called theIndependent, and the Employer assert that a contract between themisa bar to any determination of representatives at this time.TheCIO contended at the hearing that the existing contract is not a barbecause (1) it is a premature extension of the 1951 contract, and (2)signed the contract for the Independent, is a supervisor within themeaning of the Act.The record shows that on November 14, 1951, the Employer and theIndependent executed a contract effective until November 30, 1953,and thereafter for additional 2-year periods, absent notice of modi-fication or termination given 60 days prior to the expiration date ofthe contract.On February 14, 1953, the parties modified the con-tract and, among other things, extended its term to February 16, 1955,with the same renewal provisions as are contained in the originalcontract.The CIO filed its petition on November 25, 1953, ratherthan prior to September 30, 1953, the "Mill B" date of the contract.Prematurely extended contracts will not be a bar to an election if apetition is filed timely with respect to the "Mill B" date of the con-tractwhich was prematurely extended. Inasmuch as the petitionherein was not timely filed under this well-established doctrine,' thepresent contract, although prematurely extended, will bar the presentpetition.As stated previously, the CIO contends that the contract was in-valid because Parker, the president of the Independent who signed thecontract, was a supervisor. It offered evidence at the hearing de-signed to show the supervisory status of Parker, at the time of theexecution of the 1951 contract, at the time of its extension, and at thetime of the hearing.The intended effect of the testimony adducedby the CIO was to show a violation of Section 8 (a) (2) of the Act.Assuming,arguendo,that at such times Parker was in fact a super-visor, that fact might be pertinent to a charge in an unfair labor1Grand Leader DryGoodsCompany,106 NLRB 1141 ;Republic SteelCorporation,84NLRB 483. NATIONAL FOUNDRY COMPANY OF NEW YORK, INC.359practice proceeding that the Employer had dominated or interferedwith the formation or administration of the Independent or otherwiseviolated Section 8 (a) (2) of the Act.However, where, as in theinstant case,'the Board is holding a hearing on a representation peti-tion, it is not the policy of the Board to permit the litigation at sucha hearing of questions whether the Employer engaged in conductconstituting unfair labor practices.2Accordingly, we find that theevidence adduced as to Parker's supervisory status was improperlyadmitted by the hearing officer insofar as it was offered for the pur-pose of invalidating the contract as a bar, and we will give no weightto such evidence.On the basis of the whole record, we find that the 1951 contractbetween the Independent and the Employer, as extended, is a bar tothe petition filed herein.We shall, therefore, dismiss the petition.[The Board dismissed the petition.]CHAIRMAN FARMER,concurring :I concur in dismissing this petition.But, since I am in basic dis-agreement with the premature extension doctrine (see my separateopinion inSefton Fibre CanC0.3), I need not resort to tortuous reason-ing to avoid its application in this case. I would simply hold that thevalid and subsisting agreement between the Intervenor and the Em-ployer is a bar to an election at this time.In order to avoid the premature extension concept to which theyadhere, my colleagues look to the 1951 contract which is no longerin existence, as determinative of whether a question concerning rep-resentation now exists.The majority refuses to entertain this petitionbecause it was filed after a date-in September 1953-which no longerhas any significant relationship to the collective bargaining nowgoing on in the plant. Relying upon this nonexistent contract, themajority agrees to dismiss this petition.But, if it can be said that apresent election is inappropriate, it can only be because of the Inter-venor's current contract with the Employer. Certainly, a finding ofstable labor relations cannot rest on the fact that this petition wasfiled 2 months after the day when the expired 1951 contract, had itnever been canceled (which it was), would have renewed itself (whichitdid not).I am unwilling to adopt this topsy-turvy reasoningwhich could lead me to say that an expired contract is a bar to anelection of representatives but that an existing contract is not.Thecontract-bar rule is grounded on the principle that a current collective-bargaining contract establishes peaceful and stable labor relationsand precludes the holding of a representative election during its validSee e. g.,LorisMotor Sales,Inc.,104 NLRB 1106.8109 NLRB 360. 360DECISIONSOF NATIONALLABOR RELATIONS BOARD,term.In deference to this salutary principle, I would disregard theexpired contract and hold that the current agreement constitutes a barto this petition.SEFTON FIBRE CAN COMPANYandDISTRICT LODGENo. 24,INTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFL, PETITIONER.Case No.36-RC-965.July 23,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before E. G. Strumpf, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the represen-tation of the employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Since December 1950, the Employer and Intervenor (Printing Spe-cialties and Paper Products Local Union No. 387, AFL) have beenin a collective-bargaining relationship covering the production andmaintenance employees here involved at the Employer's Portland,Oregon, plant.On November 28, 1951, the contracting parties signedan agreement covering these employees, effective from December 1,1951, to December 1, 1952, and subject to a 60-day automatic renewalclause for yearly periods thereafter. In the absence of timely notice,this contract was automatically renewed on December 1, 1952, for anadditional 1-year period.On October 31, 1952, after the automatic renewal notice date of theabove contract, the Petitioner, which separately represents a smallgroup of maintenance employees at the Employer's plant, filed a peti-tion covering the other production and maintenance employees thenrepresented by the Intervenor.A Board field examiner informed thePetitioner that a contract bar existed and the petition was withdrawnon November 13, 1952.Another petition was filed by the Petitioneron December 10, 1952, because Petitioner heard that the Employerand Intervenor were conducting new negotiations.This petition wasdismissed by the Regional Director on January 14, 1953, on contract-bar grounds and, following the Petitioner's appeal, the Board sus-tained the Regional Director's action on March 27, 1953.109 NLRB No. 64.